UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1516



In re: VERN ODELL CRAWFORD, a/k/a Odell Crawford, a/k/a O’Dell
Crawford,


                Petitioner.




                 On Petition for Writ of Mandamus.
                       (5:07-cr-00058-SGW-1)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vern Odell Crawford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Vern Odell Crawford petitions for a writ of mandamus

compelling     the    district       court       judge     to    recuse      himself     from

proceedings     involving      Crawford,         his     wife    Joyce,      and   his    son

Kenneth.     We conclude that Crawford is not entitled to mandamus

relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.                Kerr    v.    United   States

Dist.     Court,     426    U.S.     394,    402       (1976);        United   States        v.

Moussaoui,     333    F.3d    509,    516-17        (4th      Cir.    2003).       Further,

mandamus     relief    is    available       only      when     the   petitioner       has   a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Crawford is not available by way

of mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                   No

judge of the en banc court requested a poll on Crawford’s motion

for en banc hearing.            Accordingly, the motion is denied.                           We

dispense     with     oral    argument        because         the     facts    and     legal

contentions     are    adequately      presented         in     the    materials     before

this court and argument would not aid the decisional process.

                                                                           PETITION DENIED




                                             2